DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on February 25, 2022. The application contains claims 1-9: 
Claims 3, 6, and 9 are cancelled
Claims 1, 4, and 7 are amended
Claims 1, 2, 4, 5, 7, and 8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing for Figure 2 that Applicant filed to correct an informality is received and entered.

Response to Arguments
Applicant's arguments and amendments filed on February 25, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 112
In view of the amendments to claims 1, 4, and 7 and the cancellations of claims 3, 6, and 9, the rejections to claims 1-9 are withdrawn.

Claim Rejections - 35 USC § 102
	In response to Applicant’s following argument on page 3 of Applicant Arguments/Remarks Made in an Amendment:	
“Thus, the steps of the method of McGrew described in Fig. 9 and paragraph [0108] occur before the steps of Fig. 11 and paragraphs [0117]- [0121]. Under the Office Action’s interpretation, the “modified temporary data” has not yet been produced when the steps of Fig. 9 and paragraph [0108] are performed. As such, those steps cannot reasonably be interpreted as “further modifying the modified temporary data using user-defined calculations or query results.” Therefore, the Office Action improperly characterizes McGrew as anticipating the limitation of claim 3 (now the limitation of claim 1).
Furthermore, McGrew’s teaching of creating matching criteria does not suggest modifying data using user-defined calculations or query results prior to exporting the data. McGrew teaches creating search criteria, not modifying data produced by its system.”

	The examiner disagrees with Applicant and maintains the position that McGrew et al. (US 20090106242 A1) anticipates the claimed invention. The rationale is as follows:
 	McGrew, Fig. 2, step 214 and paragraph [0065], teaches if not all entities were resolved, in step 214 the matching criteria as described for steps 202, 202A, 202B optionally may be modified for use in second or subsequent passes of the process. Paragraph [0061] teaches a user might modify the matching criteria using a structured input mechanism such as Structured Query Language (SQL). Fig. 9 and paragraph [0108] further teach results panel 906 contains search results based on target filters 920 or modified matching criteria. Second or subsequent passes of the process illustrated in Fig. 2 “further modify the modified temporary data” based on modified matching criteria, and SQL defined modified matching criteria that produce the result in results panel 906 of Fig. 9 correspond to “query results”. 
Therefore, McGrew teaches the limitation “further modifying the modified temporary data using user-defined calculations or query results.”
	For the reasons above, the 35 U.S.C. 102 rejections are maintained. 
Please refer to the updated 35 U.S.C. 102 rejections as set forth below for details.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrew et al. (US 20090106242 A1).

With regard to claim 1,
	McGrew teaches
a method for automated collection, aggregation, verification, storage, and export of data (Fig. 1; [0033]), the method comprising: 
receiving first data having a first data format ([0070]: import data from spreadsheets or other sources into the database, wherein spreadsheet is an example of “a first data format”); 
importing the first data into second data having a second data format according to user-defined import rules ([0058]; Fig. 1; [0072]: import data into one or more tables of the revisioning database, wherein the one or more tables correspond to “a second data format”. [0042]-[0048]; Fig. 6; Fig. 3: import data according to user selected matching criteria); 
matching the second data to stored data to produce temporary data having a third format (Fig. 11; [0117]-[0121]: match imported data to that in the revisioning database, wherein data in the revisioning database corresponds to “stored data”, and the data illustrated in Fig. 11 corresponds to “a third format”); 
displaying to a user of the method the temporary data (Fig 11); 
receiving from the user change data, the change data specifying changes to one or more elements of the temporary data (Fig. 11; [0117]-[0121]: undo is an example of change data received from the user with respect to the temporary data); 
applying the changes specified by the change data to the temporary data to produce modified temporary data (Fig. 11; [0117]-[0121]: “finish” button applies all user changes and produces modified imported data); 
further modifying the modified temporary data using user-defined calculations or query results (Fig. 2, step 214; [0065]: if not all entities were resolved, in step 214 the matching criteria as described for steps 202, 202A, 202B optionally may be modified for use in second or subsequent passes of the process. [0061]: a user might modify the matching criteria using a structured input mechanism such as Structured Query Language (SQL). Fig. 9; [0108]: results panel 906 contains search results based on target filters 920 or modified matching criteria, wherein second or subsequent passes of the process illustrated in Fig. 2 “further modifying the modified temporary data” based on modified matching criteria, and SQL defined modified matching criteria that produce the result in results panel 906 of Fig. 9 correspond to “query results”); and
exporting the modified temporary data in a user-defined fourth format (Fig. 1; [0057]: rules wizard 120 defines rules that specify how objects in revisioning database 108 can be exported).

With regard to claim 2,
	McGrew teaches
the method of claim 1, further comprising storing the modified temporary data (Fig. 11; [0120]: create new entities in the database).

With regard to claim 4,
	McGrew teaches
an apparatus (Fig. 1), comprising:
a memory configured to store instructions (Fig. 13: 1306 main memory); and 
a processor coupled to the memory (Fig. 13: 1304 processor) and configured to execute the instructions to: 
receive first data having a first data format ([0070]: import data from spreadsheets or other sources into the database, wherein spreadsheet is an example of “a first data format”); 
import the first data into second data having a second data format according to user-defined import rules ([0058]; Fig. 1; [0072]: import data into one or more tables of the revisioning database, wherein the one or more tables correspond to “a second data format”. [0042]-[0048]; Fig. 6; Fig. 3: import data according to user selected matching criteria); 
match the second data to stored data to produce temporary data having a third format (Fig. 11; [0117]-[0121]: match imported data to that in the revisioning database, wherein data in the revisioning database corresponds to “stored data”, and the data illustrated in Fig. 11 corresponds to “a third format”); 
display to a user of the apparatus the temporary data (Fig 11); 
receive from the user change data, the change data specifying changes to one or more elements of the temporary data (Fig. 11; [0117]-[0121]: undo is an example of change data received from the user with respect to the temporary data); 
apply the changes specified by the change data to the temporary data to produce modified temporary data (Fig. 11; [0117]-[0121]: “finish” button applies all user changes and produces modified imported data); 
further modify the modified temporary data using user-defined calculations or query results (Fig. 2, step 214; [0065]: if not all entities were resolved, in step 214 the matching criteria as described for steps 202, 202A, 202B optionally may be modified for use in second or subsequent passes of the process. [0061]: a user might modify the matching criteria using a structured input mechanism such as Structured Query Language (SQL). Fig. 9; [0108]: results panel 906 contains search results based on target filters 920 or modified matching criteria, wherein second or subsequent passes of the process illustrated in Fig. 2 “further modify the modified temporary data” based on modified matching criteria, and SQL defined modified matching criteria that produce the result in results panel 906 of Fig. 9 correspond to “query results”); and 
export the modified temporary data in a user-defined fourth format (Fig. 1; [0057]: rules wizard 120 defines rules that specify how objects in revisioning database 108 can be exported).

With regard to claim 5,
	McGrew teaches
the apparatus of claim 4, wherein the processor is further configured to execute the instructions to store the modified temporary data (Fig. 11; [0120]: create new entities in the database).

With regard to claim 7,
	McGrew teaches
a non-transitory computer-readable medium storing computer instructions that when executed by one or more processors (Fig. 13: 1304 processor), cause the one or more processors to: 
receive first data having a first data format ([0070]: import data from spreadsheets or other sources into the database, wherein spreadsheet is an example of “a first data format”); 
import the first data into second data having a second data format according to user-defined import rules ([0058]; Fig. 1; [0072]: import data into one or more tables of the revisioning database, wherein the one or more tables correspond to “a second data format”. [0042]-[0048]; Fig. 6; Fig. 3: import data according to user selected matching criteria); 
match the second data to stored data to produce temporary data having a third format (Fig. 11; [0117]-[0121]: match imported data to that in the revisioning database, wherein data in the revisioning database corresponds to “stored data”, and the data illustrated in Fig. 11 corresponds to “a third format”); 
display to a user of the one or more processors the temporary data (Fig 11); 
receive from the user change data, the change data specifying changes to one or more elements of the temporary data (Fig. 11; [0117]-[0121]: undo is an example of change data received from the user with respect to the temporary data); 
apply the changes specified by the change data to the temporary data to produce modified temporary data (Fig. 11; [0117]-[0121]: “finish” button applies all user changes and produces modified imported data); 
further modify the modified temporary data using user-defined calculations or query results (Fig. 2, step 214; [0065]: if not all entities were resolved, in step 214 the matching criteria as described for steps 202, 202A, 202B optionally may be modified for use in second or subsequent passes of the process. [0061]: a user might modify the matching criteria using a structured input mechanism such as Structured Query Language (SQL). Fig. 9; [0108]: results panel 906 contains search results based on target filters 920 or modified matching criteria, wherein second or subsequent passes of the process illustrated in Fig. 2 “further modify the modified temporary data” based on modified matching criteria, and SQL defined modified matching criteria that produce the result in results panel 906 of Fig. 9 correspond to “query results”); and
export the modified temporary data in a user-defined fourth format (Fig. 1; [0057]: rules wizard 120 defines rules that specify how objects in revisioning database 108 can be exported).

With regard to claim 8,
	McGrew teaches
the non-transitory computer-readable medium of claim 7, wherein the processor is further configured to execute the instructions to store the modified temporary data (Fig. 11; [0120]: create new entities in the database).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168   

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168